Exhibit 10.120

FIFTH AMENDMENT TO DISTRIBUTION AGREEMENT

This Fifth Amendment to Distribution Agreement (this “Fifth Amendment”) is dated
October 25, 2006 (the “Effective Date” hereof) by and among Argent Development
Group, LLC, a California limited liability company (“Argent”), Accentia, Inc., a
Florida corporation (“Accentia”), and TEAMM Pharmaceuticals, Inc., a Florida
corporation (“TEAMM”).

WHEREAS, Argent, Accentia and TEAMM entered into a Distribution Agreement dated
May 12, 2004 (the “Distribution Agreement”) pertaining to, among other things, a
7.5/300 hydrocodone and acetaminophen Product (the 7.5/300 Product) and a
5.0/300 hydrocodone and acetaminophen Product (the 5.0/300 Product), as such
Distribution Agreement has been amended by the parties from time to time;

WHEREAS, Argent, Accentia and TEAMM have agreed to delete the 7.5/300 Product,
and the 5.0/300 Product from the Distribution Agreement.

NOW, THEREFORE, pursuant to Section 12.4 of the Distribution Agreement, Argent,
Accentia and TEAMM, for good and valuable consideration, including, without
limitation, the elimination of the obligation of Accentia and TEAMM to make
certain future payments as set forth in Section 8 of the Distribution Agreement
(as amended), and the obligation of Accentia and TEAMM to make a certain payment
to Argent as set forth in the Letter Agreement dated October 4, 2006 (and take
certain other actions as set forth therein), as such Letter Agreement has been
amended by the Letter Agreements dated October 12, 2006, October 23, 2006 and
October 24, 2006, and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, do hereby agree as
follows:

1. Capital terms used herein that are not otherwise defined shall have the
meanings as given to them in the Distribution Agreement (as amended).

2. The 7.5/300 Product and the 5.0/300 Product are hereby deleted from the
Distribution Agreement as of the Effective Date. For the avoidance of doubt, the
effect of these deletions is that all rights to “sell” (as that word is defined
in Section 3.1 of the Distribution Agreement) the 7.5/300 Product and the
5.0/300 Product as previously granted by Argent to Accentia and TEAMM in the
Distribution Agreement (as amended) are being returned to and vested in Argent,
without any residual rights of any kind remaining with Accentia and TEAMM.

3. Except for the Product deletions set forth in Section 2 hereof, the
Distribution Agreement (as amended) shall otherwise remain in full force and
effect.

4. This Fifth Amendment shall be governed and interpreted, and all rights and
obligations of the parties shall be determined, in accordance with the laws of
the State of California, without regard to its conflict of laws rules. All
disputes with respect to this Fifth Amendment, which cannot be resolved by good
faith negotiation among the parties, shall be brought and heard either in the
California State Courts located in Santa Clara County



--------------------------------------------------------------------------------

or the United States District Court for the Northern District of California
located in San Jose, California. The parties to this Fifth Amendment each
consent to the in personam jurisdiction and venue of such courts. The parties
agree that service of process upon them in any such action may be made if
delivered in person, by courier service, by facsimile or by certified mail,
postage prepaid, return receipt requested, and shall be deemed effectively given
upon confirmed receipt thereof.

5. This Fifth Amendment may be executed in two or three counterparts and any
party hereto may execute any such counterpart, all of which when executed and
delivered shall be deemed to be an original and to which all counterparts, when
fully executed by all of the parties, taken together shall constitute but one
(1) and the same instrument. It shall not be necessary in making proof of this
Fifth Amendment or any counterpart hereof to account for any other counterpart
except to the extent to show that another party signed and delivered the
counterpart under which it is asserted to have certain responsibilities or
obligations.

6. This Fifth Amendment states the entire agreement among the parties hereto
with regard to the deletion of 7.5/300 Product and the 5.0/300 Product from the
Distribution Agreement, and supersedes all and all prior agreements,
commitments, communications, negotiations, offers (whether in writing or oral),
representations, statements, understandings and writings pertaining to such
deletions, and may not be amended or modified except by written instrument duly
executed and delivered by all of the parties hereto.

IN WITNESS WHEREOF, this Fifth Amendment to Distribution Agreement has been duly
executed and delivered by the parties their duly authorized representatives to
be effective as of the Effective Date.

 

Argent Development Group, LLC By:  

/s/  Kenneth Greathouse

  Kenneth Greathouse   President Date:   October 25, 2006 Accentia
Biopharmaceuticals, Inc. By:  

/s/  Alan Pearce

  Alan Pearce   Chief Financial Officer   Date: October 25, 2006 TEAMM
Pharmaceuticals, Inc. By:  

/s/  Nicholas J. Leb

  Nicholas J. Leb   Vice President, Finance   Date: October 25, 2006

 

xc: Hutchison & Mason PLLC 3110 Edwards Mill Road, Suite 100 Raleigh, North
Carolina 27612

Attn: J. Robert Taylor, III